SPAETH, Judge,
dissenting:
Appellant’s counsel on appeal was also his trial counsel. Consequently, if appellant raises his counsel’s effectiveness before this court, we should not reject his claim, nor should we deem it waived because of appellant’s failure to assert it in his posttrial motions. Commonwealth v. Patrick, 477 Pa. 284, 383 A.2d 935 (1978). In the interests of judicial economy I should remand for the appointment of new counsel so that all of appellant’s claims can be disposed of at one time.
VAN der VOORT, J., joins in this statement.